Citation Nr: 1120535	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased rating in excess for lumbosacral strain with degenerative disc disease at L4-L5, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of a right knee injury with patellofemoral syndrome, currently rated as 30 percent disabling.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served on active duty from September 1992 to September 1995.

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  In that decision, the RO increased the rating assigned for residuals of right knee injury with patellofemoral syndrome from 0 percent to 30 percent disabling, effective May 31, 2007.  At the same time, it purported to increase the rating for lumbosacral strain with degenerative disc disease, L4-L5, from 20 percent disabling to 40 percent disabling, effective May 31, 2007.  However, the 40 percent rating had previously been granted.  A January 2008, rating decision clarified the administrative error and continued the 40 percent rating assigned for the Veteran's lumbar spine disability, effective December 4, 2000.  

In May 2011, the Veteran testified at a Video Conference hearing before the undersigned  

Additional evidence pertinent to the claim on appeal was submitted in April 2011 and subsequent to the issuance of the February 2010 statement of the case (SOC). This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to special monthly compensation (SMC) based upon the need for the regular aid and attendance of another person or by reason of being housebound and entitlement to service connection for a psychiatric disorder claimed as secondary to the Veteran's lumbar spine and right knee disabilities have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2011 Video Conference hearing transcript.  These issues are referred to the AOJ for appropriate action.

The issues of entitlement to increased rating for a lumbar spine disability and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

The Veteran's service connected disabilities precluded gainful employment for which his educational and occupational experience would otherwise have qualified him.


CONCLUSION OF LAW

The criteria for TDIU due to service- connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the Board's favorable decision to grant entitlement to TDIU, the claim is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU is an element of all claims for a higher initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Federal Circuit has held that entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In this case the Veteran has satisfied each of these requirements and his claim for TDIU must be decided as part of the appeal of the rating for his lumbar spine and right knee disabilities.  Rice, supra.  

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 3 8 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).
The Veteran is service connected for a lumbar spine disability rated as 20 percent disabling prior to December 4, 2000 and 40 percent disabling from that date; a right knee disability rated as noncompensable prior to May 31, 2007 and 30 percent disabling from that date; and a left thumb disability rated as 10 percent disabling effective February 26, 1999. 

 The Veteran's service connected disabilities all involve the orthopedic system and combine for a 60 percent rating effective from May 31, 2007.  As such, he meets the percentage requirements of 38 C.F.R. § 4.16(a).  

The remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

The record reflects that the Veteran has been unemployed since 2001.  

In a report of examination received in May 2007, Dr. A. N. noted that the Veteran related previous employment as a truck driver, but was currently unable to do that kind of work.  

On VA examination in August 2007, the examiner noted that the Veteran was not able to work because of the back disability.  

At his March 2011 Video Conference hearing, the Veteran reported that he stopped working around 2001 to 2002 because of back pain.  

A March 2010 medical certification from Dr. R. D., the Veteran's VA treating physician, was completed for the Delaware Health and Social Services Department.  Dr. R. D. checked "no" when asked if the Veteran was able to work at his usual occupation and commented that he has not been able to work since 2002.  Dr. R. D. also checked 'no" when asked if the Veteran was able to participate in classroom training and reported that the Veteran had too much pain.  Furthermore, it was reported that the Veteran was unable to work and participate in training or care for his children for more than 12 months.  Dr. R. D. also would not permit the Veteran to perform any other work on a full time basis.  The diagnosis was back pain.  Dr. R. D. added that the Veteran injured his back in the military in 1993 and the symptoms were worse now.  

As there are now multiple medical opinions to the effect that the service connected back disability precludes gainful employment, the weight of the evidence is in favor of the claim; entitlement to a TDIU is granted. 


ORDER

Entitlement to TDIU is granted.


REMAND

During his March 2011 Video Conference hearing, the Veteran asserted that his lumbar spine and right knee disabilities had worsened since the time of the last VA examination in August 2007.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (Apr. 7, 1995), 60 Fed. Reg. 43186 (1995).

The Veteran also asserted that he had falls due to right knee instability and that as recently as February 2011; he had sought treatment at the emergency room of the Wilmington, Delaware, VA Medical Center (VAMC).  The record does not contain any evidence from that facility for the period since November 2009.  VA treatment records are constructively of record, whether or not in the claims file, and must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Likewise, in May 2007 correspondence, Dr. A. N. referenced EMG and NCV testing conducted by Dr. Sigson in April 2007 as well as a February 2007 MRI scan that revealed possible left lumbosacral radiculopathy and disc bulge and herniation with mild compression.  Since becoming aware of the referenced private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  Although, the RO sent the Veteran an August 2007, VCAA letter, which informed him to submit evidence showing that his service-connected back condition and right knee conditions had increased in severity, VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records. 38 C.F.R. § 3.159(e)(2) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's lumbar spine and right knee treatment since November 9, 2009 from the Wilmington VAMC, including February 2011 emergency room treatment records due to a fall from instability of the right knee as referenced during the March 2011 Video Conference hearing.

2.  Ask the Veteran to report all private treatment pertaining to his right knee and lumbar spine disabilities, including the April 2007 EMG and NCV test results by Dr. Sigson and a February 2007 MRI scan.  The RO should also clarify whether the Veteran is receiving any disability benefits from the Delaware Health and Social Services Department.  Ask the Veteran to complete authorizations for VA to obtain private treatment records and any determination and associated records from the Delaware Health and Social Services Department.  If he fails to complete necessary releases, advise him that he can submit the records himself.  

3.  If any requested records are unavailable, this should be documented in the claims file and the Veteran should be so advised.
 
4.  After any additional VA treatment records have been obtained and associated with the Veteran's claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's lumbar spine and right knee disabilities.

The claims folder, including all medical records obtained and a copy of this remand, should be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

All indicated tests studies and consultations must be undertaken.  

a. The ranges of lumbar spine and right knee motion should be reported in degrees.  The examiner should report the point in the ranges of motion when pain is demonstrated.  The examiner should also note whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain or flare-ups, including on repetitive motion.  These determinations should be expressed in terms of the additional limitation of motion in degrees.  

b. With regard to the lumbar spine disability, the examiner should additionally report all neurologic manifestations of the disability, note the nerves involved, and express an opinion as to the severity of the disability.  State whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

c. With regard to the right knee disability, the examiner should additionally report any subluxation and/or instability and describe it as slight, moderate or severe.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  Review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete.

6.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


